Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

ECOLAB EXECUTIVE LONG-TERM DISABILITY PLAN

(As Amended and Restated effective January 1, 1994)

 

WHEREAS, Ecolab Inc. (the “Company”) has established and currently maintains the
Ecolab Executive Long-Term Disability Plan (As Amended and Restated effective as
of January 1, 1994) (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan’s definition of Executive to
update references to the relevant employee job grades or classifications.

 

NOW, THEREFORE, pursuant to Section 5.1 of the Ecolab Inc. Administrative
Document for Non-Qualified Benefit Plans (the “Administrative Document”) and
subject to Section 1.3 of the Plan, the Company hereby amends the Plan as set
forth below. Words used herein with initial capital letters that are defined in
the Plan or the Administrative Document are used herein as so defined.

 

1.        Section 2.3 is amended in its entirety to read as follows:

 

2.3                                                                              
“Executive” shall mean an Employee who is an elected corporate officer of an
Employer and who is selected by the Administrator to participate in the Plan or
such other executive Employee who is selected by the Chief Executive Officer of
the Company to participate in the Plan.

 

2.        This amendment to the Plan shall be effective as of August 1, 2015.

 

IN WITNESS WHEREOF, Ecolab Inc. has caused this Amendment to be executed by its
authorized officer and its corporate seal affixed, this 21st day of August,
2015.

 

 

ECOLAB INC.

 

 

 

 

 

/s/ Daniel J. Schmechel

 

Daniel J. Schmechel

 

Chief Financial Officer

 

 

 

 

Attest:

/s/ James J. Seifert

 

 

 

James J. Seifert

 

 

Executive Vice President,

 

 

General Counsel and Secretary

 

 

--------------------------------------------------------------------------------